Exhibit 10.1
 
EXECUTION VERSION
 


WAIVER TO THE STOCKHOLDERS AGREEMENT
 
THIS WAIVER effective as of November 4, 2010 (this “Waiver”), relates to that
certain Stockholders Agreement, dated December 28, 2009 (the “Stockholders
Agreement”), between JBS USA Holdings, Inc. (“JBS USA”) and Pilgrim’s Pride
Corporation (the “Reorganized Company”).  All capitalized terms used in this
Waiver and not otherwise defined herein, shall have the meaning given to them in
the Stockholders Agreement.
 
WHEREAS, JBS USA, Lonnie “Bo” Pilgrim (the “Founder Director”), and Pilgrim
Interests, Ltd. (the “Trust”), desire to enter into a transaction for the sale
of 7,000,000 shares of Common Stock by the Trust to JBS USA (the “Transaction”);
 
WHEREAS, Section 2.01 of the Stockholders Agreement provides that JBS USA may
not acquire any shares of Common Stock during the Standstill Period, which is
ongoing at this time;
 
WHEREAS, Section 5.01(c) of the Stockholders Agreement provides that JBS USA and
the Reorganized Company will each use commercially reasonable efforts to ensure
that the Mandatory Exchange Transaction, set forth and defined in Section 8.2 of
the Amended and Restated Certificate of Incorporation of the Reorganized Company
(the “Certificate of Incorporation”), will not result in the recognition of a
gain or loss by the Minority Investors;
 
WHEREAS, Section 5.01(b) of the Stockholders Agreement provides that JBS USA and
the Reorganized Company will each report the Mandatory Exchange Transaction as a
non-taxable transaction described in section 368 of the Code to all taxing
authorities, unless counsel of either party advises that there is no reasonable
basis for taking such position;
 
WHEREAS, the Transaction may affect the continued validity of the tax opinions
rendered by Shearman & Sterling LLP and Baker & McKenzie on December 28, 2009
(the “Original Tax Opinions”) regarding the anticipated U.S. federal income tax
consequences of the Mandatory Exchange Transaction and as a non-taxable
transaction described in section 368 of the Code;
 
WHEREAS, Shearman & Sterling LLP has provided the Company with an updated tax
opinion (the “Revised Tax Opinion”) regarding the anticipated U.S. federal
income tax consequences of the Mandatory Exchange Transaction, assuming that the
Transaction is consummated, which provides substantially the same assurance as
the Original Tax Opinions that the Mandatory Exchange Transaction can be
implemented in a form that should qualify as a “non-recognition transaction” in
which the exchanging shareholders recognize no gain or loss for U.S. federal
income tax purposes;
 
WHEREAS, the Transaction will not result in the recognition of a gain or loss by
the Minority Investors (other than the Trust) or the Company, and the completion
of the Transaction would not otherwise adversely affect or could not be
reasonably expected to adversely affect, in any material respect, the tax
consequences of the Mandatory Exchange Transaction to a Minority Investor.
 
1

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
WHEREAS, based on such assurances and the determination by the Audit Committee
of the Reorganized Company and the Equity Nominating Committee that the
completion of the Transaction will not adversely affect, and could not be
reasonably expected to adversely affect, in any material respect, the rights of
the Minority Investors, as a class, and that the Transaction is in the best
interest of the Company and its stockholders, including the Minority
Stockholders, the Reorganized Company, acting through the Equity Nominating
Committee in accordance with Section 6.21 of the Stockholders Agreement, wishes
to waive the provisions of Section 2.01 of the Stockholders Agreement with
regard to the Transaction.
 
NOW, THEREFORE, in consideration of the premises set forth above and the rights
and obligations contained herein, and for other good and valuable consideration,
the adequacy of which is hereby acknowledged, the parties agree as follows:
 
SECTION 1 Waivers.  The Reorganized Company, acting through the Equity
Nominating Committee, hereby waives:
 
(a) the application of Section 2.01 of the Stockholders Agreement to the
acquisition by JBS USA of beneficial ownership of any equity interests of the
Reorganized Company pursuant to the Transaction;
 
(b) any claim or allegation that the Transaction gives rise to a default in,
violation of, or conflict with the Stockholders Agreement, the Certificate of
Incorporation; and
 
(c) reliance on the Original Tax Opinions as a condition to the Mandatory
Exchange Transaction, provided that the Revised Tax Opinion has been issued to
the effect that the Mandatory Exchange Transaction can be implemented in a form
that should qualify as a “non-recognition transaction” in which the exchanging
shareholders recognize no gain or loss for U.S. federal income tax purposes, and
the Mandatory Exchange Transaction is implemented in such a form.
 
SECTION 2 No Waiver.  Except as expressly set forth herein, the provisions of
the Stockholders Agreement shall remain in full force and effect, including the
obligation of the Parties each to use commercially reasonable efforts to ensure
that the Mandatory Exchange Transaction will not result in gain or loss by the
Minority Investors, and to report the Mandatory Exchange Transaction as a
non-taxable transaction, unless counsel to either Party advises that there is no
reasonable basis for taking such position.
 
SECTION 3 Audit Committee.  The audit committee of the Reorganized Company (the
“Audit Committee”) has reviewed, evaluated and approved the Transaction and this
Waiver in accordance with Section 11.1 of the Certificate of Incorporation.
 
                                SECTION 4   Implementation of Transaction.  In
furtherance of this Waiver, the Equity Committee and the Audit Committee grant
the directors and officers of the Reorganized Company the right and ability to
perform all actions, execute all documents (including without limitation
amending Article V of the Stockholders Agreement to permit the implementation of
the Mandatory Exchange Transaction in a manner consistent with any of the forms
contemplated by the Revised Tax Opinion; provided that, at the time of
implementation, the Parties reasonably believe that the selected form of the
Mandatory Exchange Transaction should qualify as a transaction in which the
exchanging shareholders
 
 
2
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
recognize no gain or loss for U.S. federal income tax purposes, and is at least
reasonably comparable to the other available forms contemplated by the Revised
Tax Opinion in terms of likelihood of such qualification) and take all further
action necessary or required to (a) implement the Transaction as contemplated by
this Waiver, and (b) effect the Mandatory Exchange Transaction on the bases
outlined in the Revised Tax Opinion; provided that the Parties comply with
Section 5.01(c) of the Stockholders Agreement.
 
SECTION 5 Incorporation of Provisions of Stockholders Agreement.  The provisions
of Sections 6.06 to 6.11 and Sections 6.13 to 6.20 of the Stockholders Agreement
are hereby incorporated by reference.
 
[Remainder of page intentionally left blank]
 
 
3
 
 
 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first set forth above.


PILGRIM’S PRIDE CORPORATION




By: ______________________________________
                                                                            Name:                      Michael
Cooper
                                                                           
Title:           Chairman of the Audit Committee




JBS USA HOLDINGS, INC.




By: ______________________________________
                                                                            
Name:           Dennis Roerty
                                                                            
Title:           Treasurer




